             Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 1 of 11




 1                                                            The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
10                                       AT SEATTLE
11   SEAN WILSON, individually and on behalf of   Case No. 18-cv-05276-RSL
     all others similarly situated,
12
                                                  STIPULATION AND ORDER RE
                        Plaintiff,                ENTRY OF MODEL PROTECTIVE
13
                                                  ORDER
            v.
14
     HUUUGE, INC., a Delaware corporation,
15
                        Defendant.
16

17

18

19

20

21

22

23

24

25

26

27
                                                            T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                     1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- i                                     Seattle, Washington 98101-4416
                                                             Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 2 of 11




 1   1.     PURPOSES AND LIMITATIONS

 2          Discovery in this action is likely to involve production of confidential, proprietary, or

 3   private information for which special protection may be warranted. Accordingly, the parties hereby

 4   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 5   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 6   protection on all disclosures or responses to discovery, the protection it affords from public

 7   disclosure and use extends only to the limited information or items that are entitled to confidential

 8   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 9   confidential information under seal.

10   2.     “CONFIDENTIAL” MATERIAL

11          “Confidential” material shall include the following documents and tangible things

12   produced or otherwise exchanged: (1) sensitive and/or non-public contractual terms with

13   customers, vendors, advertising platforms, and other parties; (2) sensitive pricing, financial, and/or

14   profit information; (3) sensitive information regarding suppliers and supplier lists; (4) sensitive

15   information regarding customers, customer lists, customer usage, and customer technical

16   requirements; (5) sensitive product development information and information relating to new

17   products; (6) sensitive development processes, designs, drawings, engineering, and hardware and

18   software configuration information; (7) sensitive marketing plans, business plans, forecasts, and

19   business strategies; (8) sensitive communications and information relating to products and

20   services, including, but not limited to, advertising data, which in the hands of competitors would

21   be valuable; (9) customer feedback regarding products that have not been publicly disclosed; (10)

22   protected personal information (including contact information) and other information subject to

23   privacy laws; (11) sensitive internal financial reporting; and (12) other non-public business

24   information that is treated confidentially by the producing party in the ordinary course of business,

25   the disclosure of which may cause the producing party to be commercially disadvantaged or

26   prejudiced.

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                                1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- 1                                                Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 3 of 11




 1   3.     SCOPE

 2          The protections conferred by this agreement cover not only confidential material (as

 3   defined above), but also (1) any information copied or extracted from confidential material; (2) all

 4   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 5   conversations, or presentations by parties or their counsel that might reveal confidential material.

 6          However, the protections conferred by this agreement do not cover information that is in

 7   the public domain or becomes part of the public domain through trial or otherwise.

 8   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 9          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

10   or produced by another party or by a non-party in connection with this case only for prosecuting,

11   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

12   categories of persons and under the conditions described in this agreement. Confidential material

13   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

14   that access is limited to the persons authorized under this agreement.

15          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

16   by the court or permitted in writing by the designating party, a receiving party may disclose any

17   confidential material only to:

18                  (a)     the receiving party’s counsel of record in this action, as well as employees

19   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

20                  (b)     the officers, directors, and employees (including in house counsel) of the

21   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

22   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

23   designated;

24                  (c)     experts and consultants to whom disclosure is reasonably necessary for this

25   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26                  (d)     the court, court personnel, and court reporters and their staff;

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                                1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- 2                                                Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 4 of 11




 1                   (e)     copy or imaging services retained by counsel to assist in the duplication of

 2   confidential material, provided that counsel for the party retaining the copy or imaging service

 3   instructs the service not to disclose any confidential material to third parties and to immediately

 4   return all originals and copies of any confidential material;

 5                   (f)     during their depositions, witnesses in the action to whom disclosure is

 6   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 7   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 8   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 9   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

10   under this agreement;

11                   (g)     the author or recipient of a document containing the information or a

12   custodian or other person who otherwise possessed or knew the information.

13           4.3     Filing Confidential Material. Before filing confidential material or discussing or

14   referencing such material in court filings, the filing party shall confer with the designating party,

15   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

16   remove the confidential designation, whether the document can be redacted, or whether a motion

17   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

18   designating party must identify the basis for sealing the specific confidential information at issue,

19   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

20   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

21   the standards that will be applied when a party seeks permission from the court to file material

22   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

23   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

24   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

25   the strong presumption of public access to the Court’s files.

26

27
                                                                        T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                                 1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- 3                                                 Seattle, Washington 98101-4416
                                                                         Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 5 of 11




 1   5.     DESIGNATING PROTECTED MATERIAL

 2           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 3   or non-party that designates information or items for protection under this agreement must take

 4   care to limit any such designation to specific material that qualifies under the appropriate

 5   standards. The designating party must designate for protection only those parts of material,

 6   documents, items, or oral or written communications that qualify, so that other portions of the

 7   material, documents, items, or communications for which protection is not warranted are not swept

 8   unjustifiably within the ambit of this agreement.

 9           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

10   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

12   and burdens on other parties) expose the designating party to sanctions.

13           If it comes to a designating party’s attention that information or items that it designated for

14   protection do not qualify for protection, the designating party must promptly notify all other parties

15   that it is withdrawing the mistaken designation.

16           5.2     Manner and Timing of Designations. Except as otherwise provided in this

17   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

18   ordered, disclosure or discovery material that qualifies for protection under this agreement must

19   be clearly so designated before or when the material is disclosed or produced.

20                   (a)     Information in documentary form: (e.g., paper or electronic documents and

21   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

22   the designating party must affix the word “CONFIDENTIAL” to each page that contains

23   confidential material. If only a portion or portions of the material on a page qualifies for protection,

24   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

25   markings in the margins).

26

27
                                                                        T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                                 1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- 4                                                 Seattle, Washington 98101-4416
                                                                         Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 6 of 11




 1                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 2   and any participating non-parties must identify on the record, during the deposition or other pretrial

 3   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 4   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 5   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 6   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 7   at trial, the issue should be addressed during the pre-trial conference.

 8                  (c)     Other tangible items: the producing party must affix in a prominent place

 9   on the exterior of the container or containers in which the information or item is stored the word

10   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

11   the producing party, to the extent practicable, shall identify the protected portion(s).

12          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

13   designate qualified information or items does not, standing alone, waive the designating party’s

14   right to secure protection under this agreement for such material. Upon timely correction of a

15   designation, the receiving party must make reasonable efforts to ensure that the material is treated

16   in accordance with the provisions of this agreement.

17   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

18          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

19   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

20   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

21   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

22   challenge a confidentiality designation by electing not to mount a challenge promptly after the

23   original designation is disclosed.

24          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

25   regarding confidential designations without court involvement. Any motion regarding confidential

26   designations or for a protective order must include a certification, in the motion or in a declaration

27   or affidavit, that the movant has engaged in a good faith meet and confer conference with other
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                                1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- 5                                                Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 7 of 11




 1   affected parties in an effort to resolve the dispute without court action. The certification must list

 2   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 3   to-face meeting or a telephone conference.

 4           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

 5   intervention, the designating party may file and serve a motion to retain confidentiality under Local

 6   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 7   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 8   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 9   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

10   the material in question as confidential until the court rules on the challenge.

11   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

12   LITIGATION

13           If a party is served with a subpoena or a court order issued in other litigation that compels

14   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

15   must:

16                  (a)     promptly notify the designating party in writing and include a copy of the

17   subpoena or court order;

18                  (b)     promptly notify in writing the party who caused the subpoena or order to

19   issue in the other litigation that some or all of the material covered by the subpoena or order is

20   subject to this agreement. Such notification shall include a copy of this agreement; and

21                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

22   the designating party whose confidential material may be affected.

23   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

24           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

25   material to any person or in any circumstance not authorized under this agreement, the receiving

26   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

27   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                                1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- 6                                                Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 8 of 11




 1   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 2   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 3   Bound” that is attached hereto as Exhibit A.

 4   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5   MATERIAL

 6          When a producing party gives notice to receiving parties that certain inadvertently

 7   produced material is subject to a claim of privilege or other protection, the obligations of the

 8   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 9   is not intended to modify whatever procedure may be established in an e-discovery order or

10   agreement that provides for production without prior privilege review. The parties agree to the

11   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

12   10.    NON TERMINATION AND RETURN OF DOCUMENTS

13          Within 60 days after the termination of this action, including all appeals, each receiving

14   party must return all confidential material to the producing party, including all copies, extracts and

15   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

16          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

17   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

18   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

19   product, even if such materials contain confidential material.

20          The confidentiality obligations imposed by this agreement shall remain in effect until a

21   designating party agrees otherwise in writing or a court orders otherwise.

22

23                                   *              *              *

24

25   //

26

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                                1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- 7                                                Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
            Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 9 of 11




 1         Respectfully submitted,

 2

 3         Dated: October 29, 2020     By: /s/ Todd Logan
                                       Rafey S. Balabanian*
 4                                     rbalabanian@edelson.com
 5                                     Todd Logan*
                                       tlogan@edelson.com
 6                                     Brandt Silver-Korn*
                                       bsilverkorn@edelson.com
 7                                     EDELSON PC
                                       123 Townsend Street, Suite 100
 8
                                       San Francisco, California 94107
 9                                     Tel: 415.212.9300/Fax: 415.373.9435

10                                     By: /s/ Cecily C. Shiel
                                       TOUSLEY BRAIN STEPHENS PLLC
11                                     Cecily C. Shiel, WSBA #50061
                                       cshiel@tousley.com
12
                                       1700 Seventh Avenue, Suite 2200
13                                     Seattle, Washington 98101-4416
                                       Tel: 206.682.5600
14
                                       Plaintiff’s Attorneys and Class Counsel
15
                                       *Admitted pro hac vice
16

17
           Dated: October 29, 2020     By: /s/ Jaime Drozd Allen
18                                     Stuart R. Dunwoody, WSBA #13948
                                       Jaime Drozd Allen, WSBA #35742
19                                     Cyrus E. Ansari, WSBA #52966
20                                     DAVIS WRIGHT TREMAINE LLP
                                       920 Fifth Avenue, Suite 3300
21                                     Seattle, Washington 98104-1610
                                       Tel: (206) 622-3150; Fax: (206) 757-7700
22                                     Email: jaimeallen@dwt.com
                                       Email: stuartdunwoody@dwt.com
23                                     Email: cyrusansari@dwt.com
24
                                       Attorneys for Defendant Huuuge, Inc.
25

26

27
                                                         T OUSLEY B RAIN S TEPHENS PLLC
     STIPULATION AND ORDER                                   1700 Seventh Avenue, Suite 2200
     CASE NO. 18-CV-5276- 8                                   Seattle, Washington 98101-4416
                                                          Tel: 206.682.5600 • Fax: 206.682.2992
            Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 10 of 11




 1                                                   ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 4   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 5   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 6   documents, including the attorney-client privilege, attorney work-product protection, or any other

 7   privilege or protection recognized by law.

 8

 9          Dated this 30th day of October, 2020.
10

11                                                        ROBERT S. LASNIK
                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                              1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- 1                                              Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05276-RSL Document 113 Filed 10/30/20 Page 11 of 11




 1                                              EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________           [print     or      type        full      name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on [date] in the

 7   case of ________________ [insert formal name of the case and the number and initials

 8   assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 9   Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11   not disclose in any manner any information or item that is subject to this Stipulated Protective

12   Order to any person or entity except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      STIPULATION AND ORDER                                              1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-5276- 2                                              Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
